     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 1 of 26




                       UNITED STATES DISTRICT COURT

                       EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                          CRIMINAL ACTION

VERSUS                                            NO. 19-60-WBV-KWR

IMAD FAIEZ HAMDAN, ET AL.                         SECTION: D (4)

                             ORDER AND REASONS

         Before the Court is a Motion In Limine – Civil Settlement Agreement and

Proceedings, filed by defendants, Imad Faiez Hamdan (“Hamdan”) and Ziad Odeh

Mousa (“Mousa”).1 The Government opposes the Motion,2 and Defendants have filed

a Reply.3      At the request of the Court, the Government filed a supplemental

memorandum.4 Thereafter, Defendants filed a response to the Government’s

supplemental memorandum.5 After careful consideration of the parties’ memoranda

and the applicable law, the Motion is GRANTED in part and DENIED in part.

    I.      FACTUAL AND PROCEDURAL BACKGROUND

         The defendants in this case, Hamdan and Mousa, owned and operated more

than 30 food stores, convenience stores, and gas stations that operated under the

name “Brothers Food Mart” in the State of Louisiana.6 On October 10, 2019, the

Government filed a 74-Count Superseding Indictment against Defendants.7 The



1 R. Doc. 112.
2 R. Doc. 139.
3 R. Doc. 144.
4 R. Doc. 344.
5 R. Doc. 345.
6 R. Doc. 47 at ¶ 2.
7 R. Doc. 47.
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 2 of 26




instant Motion concerns only Count One of the Superseding Indictment, which

charges Defendants with conspiracy to harbor illegal aliens by providing them with

a means of financial support through employment at Brothers Food Mart stores, in

violation of 8 U.S.C. §§ 1324(a)(1)(A)(iii) and (v)(I) & 8 U.S.C. § 1324(a)(1)(B)(i). 8 In

Paragraph 10 of the Superseding Indictment, the Government alleges that, “On or

about June 1, 2011, Defendant IMAD HAMDAN admitted that he and Brother’s

Petroleum failed to comply with employment eligibility verification requirements

established by federal law, including the requirements surrounding the accurate

preparation and retention of USCIS Form I-9 (Employment Eligibility Verification).”9

        On January 24, 2020, Defendants filed the instant Motion, seeking to preclude

the Government from introducing at trial a June 1, 2011 Settlement Agreement

entered into between the United States Department of Homeland Security (“DHS”)

and Brother’s Petroleum, LLC, a March 18, 2011 Notice of Intent to Fine issued by

United States Immigration and Customs Enforcement (“ICE”), and a March 18, 2011

letter attached to the Notice of Intent to Fine, and seeking to preclude Paragraph 10

of the Superseding Indictment from being read or shown to the jury.10 Defendants

assert that the documents and Paragraph 10 should be excluded because they are not

relevant under Fed. R. Evid. 401 and/or because their probative value is substantially

outweighed by the unfair prejudice to Defendants, as they would confuse and mislead

the jury.11 Defendants assert that during discovery, the Government produced the


8 Id. at ¶¶ 23-39.
9 R. Doc. 47 at ¶ 10 (emphasis in original).
10 R. Doc. 112.
11 Id. at p. 1; R. Doc. 112-1 at pp. 5-10.



                                               2
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 3 of 26




2011 Settlement Agreement in response to Defendants’ request for evidence

supporting the statement referenced in Paragraph 10 of the Superseding Indictment,

and that the Settlement Agreement incorporates ICE’s March 18, 2011 letter and

Notice of Intent to Fine.12 Defendants claim that there are no allegations in the

Notice of Intent to Fine that describe any type of violation for the employment of

undocumented workers or illegal aliens, as charged in Count One of the Superseding

Indictment.13 Defendants acknowledge that Count V in the Notice of Intent to Fine

alleges a Form I-9 omission for the same individual described as Employee A in

Paragraph 6 of the Superseding Indictment, but notes that the paperwork deficiency

is “far less than as claimed in the Superseding Indictment that this Employee A was

illegal.”14 Defendants emphasize that both the 2011 Settlement Agreement and the

Notice of Intent to Fine reference the civil penalty provisions of Section 274(a)(1)(B)

of the Immigration and Nationality Act, 8 U.S.C. § 1324(a)(1)(B) (the “Immigration

and Nationality Act”).15 Defendants also point out that the Settlement Agreement is

civil in nature, was entered into between DHS and Brother’s Petroleum, LLC, that

neither Mousa nor Hamdan were personally a party to the Settlement Agreement,

and that any statements therein were attributable only to Hamdan’s company,

Brother’s Petroleum, LLC.16     Defendants claim that nothing in the Settlement




12 R. Doc. 112-1 at pp. 2-3.
13 Id. at p. 3.
14 Id.
15 Id. at pp. 4-5.
16 R. Doc. 112 at p. 2.



                                           3
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 4 of 26




Agreement implies or suggests any criminal conduct, nor does it contain any

acceptance of criminal responsibility or culpability.17

        Relying upon the Fifth Circuit’s decision in United States v. Hays, Defendants

argue that the Settlement Agreement and the Notice of Intent to Fine are not relevant

to the offenses charge, as they concern only paperwork deficiencies, and do not involve

the same parties charged in the Superseding Indictment.18 Defendants contend that

if the Government failed to parse through these nuances, it is doubtful that the jury

will, and that the risk that the jury will view the Settlement Agreement as an

admission that Defendants were employing, and even harboring, illegal aliens is too

great to allow the evidence into the record.19 Defendants further assert that the 2011

Settlement Agreement must be excluded under Fed. R. Evid. 408, which excludes

from admission certain evidence “offered to prove liability for, invalidity of, or amount

of a claim that was disputed as to validity or amount,” including “conduct or

statements made in compromise negotiations regarding the claim.”20 Defendants

contend that the exception for criminal cases set forth in Rule 408(a)(2) does not apply

to completed settlements, noting that the Fifth Circuit has excluded settlement

agreements in criminal cases.21 Defendants assert that the Government is trying to

offer the 2011 Settlement Agreement as evidence of an “admission” of wrongdoing,

which is the exact purpose prohibited by Rule 408.22



17 Id.
18 Id. at pp. 8-9 (citing Hays, 872 F.2d 582, 587 (5th Cir. 1989)).
19 R. Doc. 112-1 at p. 9.
20 Id. at p. 10 (quoting Fed. R. Evid. 408).
21 R. Doc. 112-1 at p. 11 (citing Hays, 872 F.2d at 589).
22 R. Doc. 112-1 at p. 13.



                                                     4
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 5 of 26




        The Government opposes the Motion, asserting that the evidence is directly

relevant to the conspiracy charged in Count One of the Superseding Indictment and

not subject to exclusion under the Federal Rules of Evidence.23 The Government

asserts that the March 18, 2011 letter from DHS to Hamdan states that DHS

determined that Brothers Food Mart violated the Immigration and Nationality Act,

that the company must immediately cease all illegal activity and that criminal

penalties for the violation include imprisonment.24 The Government asserts that the

Notice of Intent to Fine was enclosed with the March 18, 2011 letter and states that

Brothers Food Mart failed to prepare, retain, and/or present the Employment

Eligibility Verification Form (Form I-9), in violation of the Immigration and

Nationality Act, for 25 of its employees.25 The Government points out that one of

those employees was Zhakhangir Nizamov, and that the evidence shows Defendants

knew before March 2011 that Nizamov was in the country illegally.26

        According to the Government, DHS had arrested Nizamov two years earlier

and had determined that he was an undocumented worker.27 The Government claims

that within a few days, DHS discussed Nizamov’s illegal status with Hamdan and

that by letter dated July 27, 2009, in a Notice of Unauthorized Aliens, DHS informed

Brothers Food Mart that Nizamov “has been deemed by ICE to be unauthorized to

work in the United States.”28 The Government avers that the 2009 letter stated that


23 R. Doc. 139.
24 R. Id. at p. 1 (citing R. Doc. 112-3 at p. 1).
25 R. Doc. 139 at pp. 1-2 (citing R. Doc. 112-3 at pp. 2-7).
26 R. Doc. 139 at p. 2 (citing R. Doc. 112-3 at p. 6).
27 R. Doc. 139 at p. 2 (citing R. Doc. 47 at p. 3, ¶ 6).
28 R. Doc. 139 at p. 2 (citing R. Doc. 47 at ¶¶ 7 & 8 and quoting R. Doc. 139-1) (internal quotation marks

omitted).

                                                    5
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 6 of 26




without valid identification and employment eligibility documentation acceptable for

completing the Form I-9, Nizamov would remain unauthorized to work and that

criminal charges may be brought against any person or entity that engages in a

pattern or practice of knowingly hiring or continuing to employ unauthorized aliens.29

The Government asserts that the June 2011 Settlement Agreement between DHS

and Brothers Food Mart, signed by Hamdan, settled the March 2011 Notice of Intent

to Fine and explicitly states that it incorporates the allegations of the Notice of Intent

to Fine.30 The Government contends that by incorporating the Notice, Hamdan and

Brothers Food Mart agreed to the allegations in the Notice, including that they failed

to comply with employment eligibility verification requirements established by

federal law.

        The Government argues that the 2009 Notice of Unauthorized Aliens, the

March 18, 2011 letter and Notice of Intent to Fine, and the 2011 Settlement

Agreement are relevant because they tend to make it more probable that Defendants’

continued employment of undocumented workers and continued failure to complete

Forms I-9 for all of their employees was not accidental, but knowing.31                               The

Government notes that intent is a fact of consequence in determining whether

Defendants are guilty of conspiracy to harbor illegal aliens.32                     The Government

further asserts that Defendants’ argument for exclusion under Fed. R. Evid. 408 is




29 R. Doc. 139 at p. 2 (quoting R. Doc. 139-1) (internal quotation marks omitted).
30 R. Doc. 139 at p. 2 (citing R. Doc. 112-2 at pp. 2, 3).
31 R. Doc. 139 at p. 3. (citing Fed. R. Evid. 401).
32 R. Doc. 139 at p. 3 (citing United States v. De Jesus-Batres, 410 F.3d 154, 160 (5th Cir. 2005); Pattern

Crim. Jury Instr. 5th Cir. 2.01C).

                                                    6
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 7 of 26




not persuasive because Rule 408 only excludes compromise offers and negotiations,

and neither the March 2011 letter nor the Notice of Intent to Fine were part of an

attempt to compromise a claim. According to the Government, those documents were

not part of an attempt to compromise a claim; instead, they were the claim.33 The

Government further asserts that the 2011 Settlement Agreement is admissible under

the criminal-use exception set forth in Rule 408(a)(2), which creates an exception for

the admissibility of conduct or statements made during compromise negotiations

when offered in a criminal case and when the negotiations related to a claim by a

public office in the exercise of its regulatory, investigative, or enforcement

authority.34 Although Defendants claim this exception does not apply to completed

settlement agreements, the Government argues nothing in the text of Rule 408(a)(2)

suggests such a limitation and the Sixth Circuit Court of Appeals has applied the

exception to a completed settlement agreement.35 The Government also contends

that the 2011 Settlement Agreement is admissible under Rule 408(b), which provides

that statements made in settlement may be admitted for purposes other than to prove

the validity of a claim, because the 2011 Settlement Agreement was further notice to

Defendants of their obligation not to employ undocumented workers and to complete

and maintain Forms I-9 for all of their employees.36




33 R. Doc. 139 at p. 4.
34 Id. (quoting Fed. R. Evid. 408(a)(2)) (internal quotation marks omitted).
35 R. Doc. 139 at p. 5 (citing United States v. Paulus, 894 F.3d 267, 280 (6th Cir. 2018); Fed. R. Evid.

408 Advisory Comm. Note to 1972 Proposed Rules).
36 R. Doc. 139 at p. 6 (quoting Fed. R. Evid. 408(b)) (internal quotation marks omitted).



                                                   7
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 8 of 26




        Finally, the Government asserts that the risk of prejudice does not outweigh

the probative value of the 2011 Settlement Agreement because, contrary to

Defendants’ assertion, the Settlement Agreement does not show that Defendants

were employing or harboring illegal aliens.37 Instead, and as alleged in Paragraph

10 of the Superseding Indictment, the Government claims the Settlement Agreement

shows that Hamdan and Brothers Food Mart admitted that they failed to comply with

employment eligibility verification requirements established by federal law,

including the requirement to accurately prepare and retain Forms I-9.38                             The

Government distinguishes United States v. Hays on the basis that the decisive factor

in that case was relevance, not unfair prejudice.39 The Government argues that the

Court should deny the instant Motion because all of the documents at issue are

relevant to Defendants’ intent, their probative value is not substantially outweighed

by any danger of unfair prejudice, confusion, or misleading the jury, and the 2011

Settlement Agreement is admissible under Fed. R. Evid. 408(a)(2).

        In response, Defendants assert that the Government’s Opposition brief is full

of contradictions, much like the Government’s statements during the February 5,

2020 oral argument on Defendants’ Motion to Compel before Chief Magistrate Judge

Karen Wells Roby.40 By way of example, Defendants contend that the Government

maintains that the three documents show Defendants had notice of Brothers Food

Mart’s continued employment of undocumented workers, despite the Government


37 R. Doc. 139 at pp. 6-7 (quoting R. Doc. 112-2 at pp. 9-10) (internal quotation marks omitted).
38 R. Doc. 139 at p. 7 (citing R. Doc. 47 at ¶ 10).
39 R. Doc. 139 at p. 7 (citing Hays, 872 F.2d 582, 587-88 (5th Cir. 1989)).
40 R. Doc. 144 at p. 1 (citing R. Doc. 100; R. Doc. 138).



                                                   8
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 9 of 26




admitting during the hearing that the 2011 Settlement Agreement is based on only a

failure to maintain proper paperwork.41 Defendants maintain that the March 18,

2011 Notice of Intent to Fine, the March 18, 2011 letter attached thereto, and the

2011 Settlement Agreement are not relevant because they do not concern

undocumented workers and, as such, cannot constitute notice of a problem of which

there existed no evidence at the time.42 Defendants also maintain that the documents

should be excluded under Fed. R. Evid. 403 because the risk is too great that the jury

will mistakenly believe that they constitute warnings to Defendants that they were

employing undocumented workers.43 Defendants contest the Government’s assertion

that they admitted any wrongdoing by incorporating the Notice of Intent to Fine and

its cover letter into the 2011 Settlement Agreement, asserting that, at best,

Defendants agreed that the Government charged them with the alleged violations

without admitting the allegations themselves.44 As such, Defendants maintain that

the 2011 Settlement Agreement and its attachments constitute settlement offers and

acceptances, which must be excluded under Fed. R. Evid. 408(a)(1).45 Defendants

further assert that the Government’s reliance on United States v. Paulus is misplaced

because, unlike the defendant in that case, Defendants are objecting to the

introduction of the 2011 Settlement Agreement and its attachments and there are no

statements in those documents that amount to an admission of fault.46 Finally,



41 R. Doc. 144 at pp. 1-2 (citing R. Doc. 139 at p. 6; R. Doc. 138 at p. 49).
42 R. Doc. 144 at p. 3 (citing R. Doc. 144-1 at p. 49).
43 R. Doc. 144 at pp. 3-4.
44 Id. at p. 6.
45 Id.
46 Id. at pp. 6-7 (citing Paulus, 894 F.3d 267, 280 (6th Cir. 2018)).



                                                      9
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 10 of 26




Defendants take issue with the Government’s reference to a July 27, 2009 Notice of

Unauthorized Aliens, and assert that the facts surrounding Zhakhangir Nizamov’s

employment at Brother’s Petroleum, LLC do not comport with the alleged conspiracy

charged in the Superseding Indictment.47

        On March 26, 2021, the Court Ordered the Government to provide a

supplemental memorandum addressing three issues that were not addressed in the

Government’s Opposition brief: (1) whether there is any contradiction between the

Government’s position in its Opposition brief and statements made during the

February 5, 2020 hearing; (2) Defendants’ argument that Paragraph 10 of the

Superseding Indictment should not be read or shown to the jury because the 2011

Settlement Agreement was entered into between ICE and Brother’s Petroleum, LLC,

not Hamdan; and (3) Defendants’ argument that the 2011 Settlement Agreement

should be excluded under Fed. R. Evid. 408 because the Government intends to offer

it as an admission of wrongdoing.48

        On April 1, 2021, the Government filed a Supplemental Memo addressing

those issues.49 The Government first argues that there is no contradiction between

its Opposition brief and statements made during the February 5, 2021 hearing, since

the Government’s position is that the three documents are relevant because they

placed Defendants on notice of their legal obligations not to employ undocumented

workers and to complete and maintain Forms I-9 for their employees.50          The


47 R. Doc. 144 at pp. 7-10.
48 R. Doc. 343.
49 R. Doc. 344.
50 Id. at p. 3.



                                        10
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 11 of 26




Government claims that while there was some confusion during the hearing, it had

clarified that the 2011 Notice of Intent to Fine referenced one undocumented worker

– Nizamov – who is the same person referenced as “Employee A” in the Superseding

Indictment.51 The Government then asserts that the 2011 Settlement Agreement is

admissible as to Hamdan because he signed it on behalf of Brother’s Petroleum, LLC,

which shows that he knew about the legal obligation to complete Forms I-9 to ensure

that Brothers Food Mart did not hire undocumented workers.52 The Government

further claims that the 2011 Settlement Agreement is admissible under Fed. R. Evid.

801(d)(2)(A) as an opposing party’s statement, and that Paragraph 10 of the

Superseding Indictment correctly states that Hamdan admitted that both he and

Brother’s Petroleum, LLC failed to comply with the legal obligation to complete and

maintain Forms I-9.53 Finally, the Government asserts that because it does not

intend to offer the 2011 Settlement Agreement as an admission of criminal

wrongdoing, Defendants’ arguments under United States v. Cooper are moot.54

        In response, Defendants argue that the Government’s Supplemental Memo

only adds additional confusion to these issues, and Defendants maintain that the only

purpose of introducing the three documents is to establish a prior bad act, specifically

that Brothers Food Mart stores violated Form I-9 requirements before the charged

conduct occurred.55 Defendants assert that prior bad acts evidence is not admissible




51 Id. at pp. 4-6 (citing R. Doc. 144-1).
52 R. Doc. 344 at p. 6.
53 Id. at pp. 6-7.
54 Id. at pp. 7-8 (citing Cooper, 283 F.Supp. 2d 1215, 1228 (D. Kan. 2003)).
55 R. Doc. 345 at p. 2.



                                                   11
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 12 of 26




unless it satisfies the two requirements of Fed. R. Evid. 404(b), neither of which are

met in this case.56 Defendants maintain that Fed. R. Evid. 408 bars evidence of the

settlement, including all three documents at issue.57

     II.      LEGAL STANDARD

           A. Fed. R. Evid. 401, 402 & 403: Relevant and Admissible Evidence.

           According to the Fifth Circuit, the purpose of a motion in limine is to prohibit

opposing counsel “from mentioning the existence of, alluding to, or offering evidence

on matters so highly prejudicial to the moving party that a timely motion to strike or

an instruction by the court to the jury to disregard the offending matter cannot

overcome its prejudicial influence on the jurors’ minds.”58 Under Federal Rule of

Evidence 401, evidence is relevant if it has any tendency to make a fact more or less

probable than it would be without the evidence, or if the fact it seeks to prove is of

consequence in determining the action.59                  Additionally, relevant evidence is

admissible unless any of the following provides otherwise: (1) the United States

Constitution; (2) a federal statute; (3) the Federal Rules of Evidence; or (4) other rules

prescribed by the Supreme Court.60 Irrelevant evidence is not admissible.61 In




56 Id. at pp. 2-5.
57 Id. at pp. 5-6.
58 O’Rear v. Fruehauf Corp., 554 F.2d 1304, 1306 n.1 (5th Cir. 1977) (quotation and internal quotation

marks omitted).
59 Fed. R. Evid. 401.
60 Fed. R. Evid. 402.
61 Id.



                                                 12
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 13 of 26




criminal cases, however, evidence must be strictly relevant to the particular offense

charged.62

       While all relevant evidence is admissible, the Court may exclude relevant

evidence if its probative value is substantially outweighed by danger of “unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”63                The Fifth Circuit, however, has

warned that, “The exclusion of evidence under Rule 403 should occur only

sparingly.”64 The Fifth Circuit has explained that, “Relevant evidence is inherently

prejudicial; but it is only unfair prejudice, substantially outweighing probative value,

which permits exclusion of relevant matter under Rule 403.”65 District courts are

afforded wide discretion in determining the relevance and admissibility of evidence

under Fed. R. Evid. 401 and 402.66

       B. Fed. R. Evid. 408: Compromise Offers and Negotiations

       According to the Fifth Circuit, “Rule 408 makes inadmissible evidence of

‘furnishing or offering or promising to furnish . . . a valuable consideration in

compromising or attempting to compromise a claim,’ as well as ‘conduct or statements

made in compromise negotiations regarding the claims.’”67                     Rule 408(b) further




62 United States v. Dvorin, 817 F.3d 438, 448 (5th Cir. 2016) (quoting United States v. Hernandez-
Guevara, 162 F.3d 863, 869 (5th Cir. 1998)); See, United States v. Hays, 872 F.2d 582, 587 (5th Cir.
1989).
63 Fed. R. Evid. 403.
64 United States v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993); See, United States v. Powers, 168 F.3d

741, 749 (5th Cir. 1999) (same).
65 Pace, 10 F.3d at 1115-16 (quotation omitted).
66 Sprint/United Management Co. v. Mendelsohn, 552 U.S. 379, 384, 128 S.Ct. 1140, 1144-45, 170

L.Ed.2d 1 (2008).
67 United States v. Fernandez, 559 F.3d 303, 318 (5th Cir. 2009) (quoting Fed. R. Evid. 408).



                                                  13
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 14 of 26




provides that, “The court may admit this evidence for another purpose, such as

proving a witness’s bias or prejudice, negating a contention of undue delay, or proving

an effort to obstruct a criminal investigation or prosecution.”68 This Fifth Circuit has

made clear that, “In this circuit, Rule 408 applies to criminal cases.” 69 The Fifth

Circuit has also held that the exceptions set forth in Rule 408(b) apply to settlement

agreements.70 In doing so, the Fifth Circuit warned that the framers of Rule 408

clearly contemplated that “the potential impact of evidence regarding a settlement

agreement with regard to a determination of liability is profound. It does not tax the

imagination to envision a juror who retires to deliberate with the notion that if the

defendants had done nothing wrong, they would not have paid the money back.”71

According to the Fifth Circuit, it is within the district court’s discretion to allow

evidence of a compromise for purposes other than to prove liability for or invalidity of

the claim or its amount.72

     III.   ANALYSIS

        A. The 2011 Settlement Agreement, March 18, 2011 Notice of Intent to
           Fine and March 18, 2011 Letter Attached to the Notice are relevant
           to the conspiracy charged in Count One of the Superseding
           Indictment under Fed. R. Evid. 401.

        Despite Defendants’ arguments to the contrary, the Court finds that the 2011

Settlement Agreement, the March 18, 2011 Notice of Intent to Fine, and the March

18, 2011 letter attached to the Notice of Intent to Fine are relevant to the conspiracy


68 Fed. R. Evid. 408(b).
69 Fernandez, 559 F.3d at 318 (citing United States v. Hays, 872 F.2d 582, 588-89 (5th Cir. 1989)).
70 Hays, 872 F.2d at 588-89.
71 Id.
72 Branch v. Fidelity & Cas. Co. of New York, 783 F.2d 1289, 1294 (5th Cir. 1986) (citing Belton v.

Fibreboard Corp., 724 F.2d 500 (5th Cir. 1984).

                                                14
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 15 of 26




charged in Count One of the Superseding Indictment. The three documents concern

the failure of Brother’s Petroleum, LLC to comply with the Immigration and

Nationality Act,73 which concerns the unlawful employment of aliens.74 In the 2011

Notice of Intent to Fine, which is referenced in the March 18, 2011 letter75 and

incorporated into the 2011 Settlement Agreement,76 ICE asserts that Brother’s

Petroleum, LLC (a Brothers Food Mart store)77 hired certain individuals listed

therein after November 6, 1986 and “failed to prepare, retain, and/or present the

Employment Eligibility Verification Form (Form I-9)” for certain individuals,78 failed

to ensure that certain individuals “completed section 1 of the Form I-9 at the time of

hire,”79 and failed to properly complete section 2 or section 3 of the Form I-9 for certain

individuals.80 The Notice of Intent to Fine further specifies that Brother’s Petroleum,

LLC is in violation of the Immigration and Nationality Act and that ICE has assessed

a civil monetary penalty for each alleged violation, in the total amount of

$21,175.00.81

        In Count One of the Superseding Indictment, Defendants are charged with

conspiracy to harbor, conceal and shield illegal aliens, in violation of 8 U.S.C. §§

1324(a)(1)(A)(iii) and (v)(I) and 8 § U.S.C. 1324(a)(1)(B)(i). 82 As set forth in great




73 R. Doc. 112-2 at pp. 2, 3; R. Doc. 112-3 at pp. 1, 2, 4-7.
74 8 U.S.C. § 1324a.
75 R. Doc. 112-3 at p. 1.
76 R. Doc. 112-2 at p. 2, ¶ 2.
77 See, R. Doc. 47 at ¶¶ 3-4.
78 R. Doc. 112-3 at pp. 4, 5.
79 Id. at p. 5.
80 Id. at pp. 6, 7.
81 Id. at pp. 4-7.
82 R. Doc. 47 at ¶¶ 23-39.



                                                     15
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 16 of 26




detail in the Court’s June 12, 2020 Order and Reasons denying Defendants’ Motion

to Dismiss Count One of the Superseding Indictment,83 to establish that Defendants

harbored illegal aliens, the Government must allege and prove beyond a reasonable

doubt the following four elements: (1) the alien entered or remained in the United

States in violation of the law; (2) the defendant concealed, harbored, or sheltered the

alien in the United States; (3) the defendant knew or recklessly disregarded that the

alien entered or remained in the United States in violation of the law; and (4) the

defendant’s conduct tended to substantially facilitate the alien remaining in the

United States illegally.84

       In the Superseding Indictment, the Government alleges the following:

               Beginning at a time unknown to the Grand Jury, but no
               later than July 2009, and continuing through the date of
               this Indictment, within the Eastern District of Louisiana
               and elsewhere, defendants IMAD HAMDAN and ZIAD
               MOUSA, and others, both known and unknown to the
               Grand Jury, knowing and in reckless disregard of the fact
               that aliens had come to, entered, and remained in the
               United States in violation of law, did knowingly and
               intentionally combine, conspire, confederate and agree
               with each other to conceal, harbor, and shield from
               detection and attempt to conceal, harbor, and shield said
               aliens from detection by providing said aliens with a means
               of financial support through employment at Brothers Food
               Marts in the Eastern District of Louisiana, said violation
               having been committed for the purpose of commercial
               advantage or private financial gain.85

In setting forth the manner and means by which Defendants and their co-

conspirators carried out the conspiracy, the Government alleges, among other things,


83 R. Doc. 224.
84 United States v. De Jesus-Batres, 410 F.3d 154, 160 (5th Cir. 2005).
85 R. Doc. 47 at ¶ 24.



                                                  16
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 17 of 26




that Defendants encouraged and permitted managers of Brothers Food Mart to hire

employees who were not authorized to work in the United States and that Defendants

“did not require Brothers Food Mart to complete Forms I-9 for undocumented

workers.”86

        The Court finds that the 2011 Settlement Agreement, the March 18, 2011

Notice of Intent to Fine and the March 18, 2011 letter attached thereto are relevant

to the manner and means by which Defendants allegedly carried out the conspiracy

charged in Count One of the Superseding Indictment, including whether the

continued failure to complete Forms I-9 for Brothers Food Mart employees was

knowing or accidental. The Court recognizes that the 2011 Settlement Agreement

was entered into between Brother’s Petroleum, LLC and ICE, and that neither

Hamdan nor Mousa are parties to the Settlement Agreement.87 Nonetheless, the

2011 Settlement Agreement concerns allegations that a Brothers Food Mart store –

Brother’s Petroleum, LLC – failed to comply with the employment eligibility

verification requirements set forth in the Immigration and Nationality Act prior to

June 2011. Additionally, Hamdan signed the 2011 Settlement Agreement on behalf

of Brother’s Petroleum, LLC and, as such, was aware of the terms of the Settlement

Agreement and Brother’s Petroleum, LLC’s alleged failure to complete Forms I-9 for

its employees.88 The March 18, 2021 letter attached to the Notice of Intent to Fine is

also addressed to Hamdan as the representative of Brother’s Petroleum, LLC.89 As


86 R. Doc. 47 at ¶¶ 26, 27, 29.
87 R. Doc. 112-2.
88 Id. at p. 5.
89 R. Doc. 113-3 at p. 1.



                                         17
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 18 of 26




such, the Court finds the documents relevant to the conspiracy charged in Count One

and, specifically, to the Government’s allegations that Defendants carried out the

conspiracy by not requiring Brothers Food Mart to complete Forms I-9 for

undocumented workers.90

        B. The March 18, 2011 Letter and Notice of Intent to Fine Are Not
           Excluded Under Fed. R. Evid. 403, but the 2011 Settlement
           Agreement Must Be Excluded Under Fed. R. Evid. 403.

            1. The March 18, 2011 Letter and Notice of Intent to Fine.

        Although all three documents are relevant to the conspiracy charged in Count

One of the Superseding Indictment, the Court finds that Defendants have failed to

show that the March 11, 2018 letter and Notice of Intent to Fine should be excluded

under Fed. R. Evid. 403 because their probative value is substantially outweighed by

the potential risk of prejudice. The Court finds that the Notice of Intent to Fine and

the letter attached thereto show that Brother’s Petroleum, LLC was fined $21,175.00

by ICE in 2011 for failing to comply with employment eligibility verification

requirements set forth in the Immigration and Nationality Act, which governs the

unlawful employment of aliens.91      Specifically, the documents show that ICE

conducted an investigation and determined that Brother’s Petroleum, LLC failed to

prepare, retain, or properly complete Employment Eligibility Verification Forms, or

Forms I-9, for 25 individuals.92 The March 18, 2011 letter, directed to Hamdan,

further advised Hamdan, as the representative for Brother’s Petroleum, LLC, that



90 R. Doc. 47 at ¶ 29.
91 8 U.S.C. § 1324a.
92 R. Doc. 112-3 at pp. 4-7.



                                         18
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 19 of 26




Brother’s Petroleum, LLC “must immediately cease all illegal activity and maintain

compliance with all regulations,” and that, “The penalties associated with the

violations you have committed are severe. Criminal penalties include fines and or

[sic] imprisonment. Civil penalties may also be imposed.”93 The Court finds that

these two documents show that in 2011, Hamdan had notice that a Brothers Food

Mart store failed to comply with employment eligibility verification requirements

established by federal law, including the requirement to accurately prepare and

retain Forms I-9.94

       The Court further finds that although Hamdan’s signature is on the 2011

Settlement Agreement and the March 18, 2011 letter and Notice of Intent to Fine

were addressed to Hamdan as the representative of Brother’s Petroleum LLC, the

documents do not otherwise reference Defendants or specific actions taken by them.95

As such, the Court is not persuaded that the jury will be confused by the documents,

or that the jury will view them as an admission that Defendants were employing or

harboring illegal aliens. The Court further finds Defendants’ reliance upon United

States v. Hays for the exclusion of the three documents under 403 misplaced.96 In

Hays, the Fifth Circuit concluded that evidence of a settlement agreement was

inadmissible under Fed. R. Evid. 408 because the government did not argue that the

evidence was not introduced under one of the exceptions set forth in Rule 408(b).97




93 R. Doc. 112-3 at p. 1.
94 R. Doc. 139 at p. 7.
95 R. Doc. 112-3.
96 Hays, 872 F.2d 582, 588-89 (5th Cir. 1989).
97 Id.



                                                 19
     Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 20 of 26




The Fifth Circuit’s analysis of Rule 408 in Hays is not relevant to the issue of

exclusion under Fed. R. Evid. 403.

       Further, as recognized by the Fifth Circuit, “Relevant evidence is inherently

prejudicial; but it is only unfair prejudice, substantially outweighing probative value,

which permits exclusion of relevant matter under Rule 403.”98 The Court concludes

that Defendants have failed to show that the March 18, 2011 Notice of Intent to Fine

or the March 18, 2011 letter attached to the Notice of Intent to Fine would be unfairly

prejudicial if introduced at trial, or that such prejudice substantially outweighs their

probative value.       The Court therefore finds that the evidence is not subject to

exclusion under Rule 403.

           2. The 2011 Settlement Agreement Must Be Excluded Under Fed. R.
              Evid. 403.

       The Court reaches a different conclusion as to the 2011 Settlement Agreement.

Although the Government claims that it does not intend to use the Settlement

Agreement as evidence of an admission of wrongdoing,99 that assertion is

contradicted by the clear language of Paragraph 10 of the Superseding Indictment.

Paragraph 10 alleges that, “On or about June 1, 2011, IMAD HAMDAN admitted

that he and Brother’s Petroleum failed to comply with employment eligibility

verification requirements established by federal law, including the requirements

surrounding the accurate preparation and retention of USCIS Form I-9 (Employment




98 United States v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993) (quotation omitted); See, United States
v. Powers, 168 F.3d 741, 749 (5th Cir. 1999) (same).
99 R. Doc. 344 at pp. 7-8 (citing R. Doc. 139 at p. 6, n.3).



                                                  20
      Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 21 of 26




Eligibility Verification).”100 The Government does not dispute Defendants’ assertion

that the Government produced the 2011 Settlement Agreement in response to

Defendants’ request for the “admission” referenced in Paragraph 10 of the

Superseding Indictment.101 Thus, it is evident to the Court that the Government

intends to introduce the 2011 Settlement Agreement as evidence of Hamdan’s “guilt”

in failing to properly prepare and maintain Forms I-9 for Brothers Food Mart

employees. The Court, however, agrees with Defendants that the 2011 Settlement

Agreement contains no acceptance of criminal responsibility or culpability by

Hamdan, as alleged in Paragraph 10 of the Superseding Indictment. The 2011

Settlement Agreement merely incorporated by reference the allegations contained in

the Notice of Intent to Fine regarding Brother’s Petroleum, LLC’s alleged violation of

the Immigration and Nationality Act.102 The Notice of Intent to Fine contains no

allegations of actions taken by Hamdan.

        Based on the foregoing, and the fact that Hamdan’s name is on the 2011

Settlement Agreement, the Court finds that there is a substantial risk that jurors

will view the Settlement Agreement as an admission of guilt by Hamdan that he was

employing illegal aliens, even though the settlement concerned only incomplete,

rather than missing, Forms I-9 for employees.103 The Fifth Circuit has explained

that, “the potential impact of evidence regarding a settlement agreement with regard

to a determination of liability is profound. It does not tax the imagination to envision


100 R. Doc. 47 at p. 3, ¶ 10 (emphasis added).
101 R. Doc. 112-1 at pp. 1-2; See, generally, R. Docs. 139 & 344.
102 R. Doc. 112-2 at p. 2; R. Doc. 112-3.
103 R. Doc. 112-3



                                                   21
       Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 22 of 26




the juror who retires to deliberate with the notion that if the defendants had done

nothing wrong, they would not have paid the money back.”104 The Court agrees with

the Fifth Circuit’s assessment of the potential impact a settlement agreement can

have on a jury. Although the Court finds the 2011 Settlement Agreement relevant to

the issue of intent and whether Hamdan knowingly failed to properly prepare and

maintain Forms I-9 for Brothers Food Mart employees, the Court has already

determined that the 2011 Notice of Intent to Fine and letter attached thereto may be

introduced for that purpose.                Because the Superseding Indictment, and the

Government’s response to discovery requests, refer to the 2011 Settlement

Agreement as an admission by Hamdan, the Court finds that the probative value of

the 2011 Settlement Agreement is substantially outweighed by the risk of unfair

prejudice, confusing the issues, and misleading the jury.          Accordingly, the 2011

Settlement must be excluded from trial under Fed. R. Evid. 403.

          C. The March 18, 2011 Letter and Notice of Intent to Find Are Not
             Excludable Under Fed. R. Evid. 408, but the 2011 Settlement
             Agreement Must Be Excluded Under Fed. R. Evid. 408 & 403.

          As an initial matter, the Court finds the neither the 2011 Settlement

Agreement, the 2011 Notice of Intent to Fine nor the March 18, 2011 letter attached

thereto constitute compromise offers or negotiations or conduct or statements made

during compromise negotiations. The Court agrees with the Government that the

2011 Notice of Intent to Fine and the letter attached thereto constitute the underlying

claim that was settled through the 2011 Settlement Agreement. This is evident from



104   United States v. Hays, 872 F.2d 582, 589 (5th Cir. 1989).

                                                     22
      Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 23 of 26




the fact that the 2011 Settlement Agreement specifically states that, “the Parties

desire to settle fully and finally the Action,” and defines “Action” as the March 18,

2011 Notice of Intent to Fine issued by ICE “in a case denominated as In the Matter

of Brother’s Petroleum, LLC, NO19NR09NO0006.”105 The Court rejects Defendants’

assertion that the 2011 Notice of Intent to Fine and attached letter were “the

government’s opening bid in its effort to resolve its dispute with the Brothers

companies”106 as mere speculation. As such, the Court finds that the three documents

are not inadmissible under Rule 408(a).

        The Court recognizes, however, that the Advisory Committee Notes to Rule

408 specifically provide that, “While the rule is ordinarily phrased in terms of offers

of compromise, it is apparent that a similar attitude must be taken with respect to

completed compromises when offered against a party thereto.”107 This Court has

previously cited the Advisory Committee Notes for the notion that Rule 408 applies

to settlement agreements.108 Nonetheless, the Advisory Committee Notes to Rule 408

also make clear that, “This rule as reported makes evidence of settlement or

attempted settlement of a disputed claim inadmissible when offered as an admission

of liability or the amount of liability. The purpose of this rule is to encourage

settlements which would be discouraged if such evidence were admissible.”109 The

Court has already determined that Paragraph 10 of the Superseding Indictment


105 R. Doc. 112-2.
106 R. Doc. 345 at p. 5.
107 Fed. R. Evid. 408, Advisory Committee Notes, 1972 Proposed Rules.
108 Fick v. Exxon Mobil Corporation, Civ. A. No. 13-6608, 2016 WL 81716, at *3 (E.D. La. Jan. 7, 2016)

(quoting Safford v. St. Tammany Parish Fire Protection Dist. No. 1, Civ. A. No. 02-0055, 2003 WL
1873907, at *5 (E.D. La. April 11, 2003)) (internal quotation marks omitted).
109 Fed. R. Evid. 408, Advisory Committee Notes, 1974 Enactment.



                                                 23
      Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 24 of 26




shows the Government intends to introduce the 2011 Settlement Agreement as an

admission of liability by Hamdan for failing to properly complete Forms I-9 for

Brothers Food Mart employees. Such use is prohibited by Rule 408(a)(1).

        The Court further rejects the Government’s assertion that the 2011 Settlement

Agreement is admissible under the criminal case exception set forth in Rule 408(a)(2).

The Government cites only one out-of-circuit decision to support its position, United

States v. Paulus, and the Court agrees with Defendants that the Government’s

reliance on Paulus is misplaced.110 In Paulus, the Sixth Circuit Court of Appeals

found no plain error in the district court admitting an order of the Kentucky Board of

Medical     Licensure      (“KBML”)        against       the   defendant-physician   under   Rule

408(a)(2).111 In doing so, however, the court explained that the government had

“introduced statements, made by Paulus, as part of a stipulated agreement with the

KBML over his medical license.”112 The Paulus court further explained that, “As the

government argues, the agreement contains a concession by Paulus that the KBML

‘could conclude that he had engaged in conduct’ which violates the law.”113

        In contrast, neither the 2011 Settlement Agreement nor Notice of Intent to

Fine contain any concession or statement made by Hamdan and the Government has

failed to direct the Court to any concessions or statements made by Hamdan therein.

As repeatedly stated in this Order, the 2011 Settlement Agreement merely

incorporated by reference the allegations contained in the 2011 Notice of Intent to


110 R. Doc. 139 at p. 5 (citing Paulus, 894 F.3d 267, 280 (6th Cir. 2018)).
111 894 F.3d at 280.
112 Id.
113 Id.



                                                    24
      Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 25 of 26




Fine. Thus, at best, Hamdan merely agreed that the Government had charged

Brother’s Petroleum, LLC with certain violations of the Immigration and Nationality

Act. The Court further notes that the Government has failed to cite any cases from

within this Circuit that cite Paulus as authority, and the Court has found none.

        Finally, to the extent the Government seeks to introduce the 2011 Settlement

Agreement as evidence of notice and intent as to Hamdan, the Court finds that the

evidence is admissible for that purpose under Rule 408(b).114 However, the Advisory

Committee Notes from the 2006 Amendment to Rule 408 provide that, “Statements

made in compromise negotiations of a claim by a government agency may be excluded

in criminal cases where the circumstances so warrant under Rule 403.”115 The Court

finds that while the 2011 Settlement Agreement may be admissible under Rule

408(b), its probative value remains substantially outweighed by the risk of prejudice

to Hamdan if it is allowed at trial.116

        Based on the foregoing analysis, the Court finds that the March 18, 2011 Notice

of Intent to Fine and the March 18, 2011 letter attached thereto are relevant to the

issue of intent as to the conspiracy charged in Count One of the Superseding

Indictment under Fed. R. Evid. 401, and they are not excludable under Fed. R. Evid.

403 or 408. The Court further finds that while the 2011 Settlement Agreement is

also relevant to Count One of the Superseding Indictment, it is inadmissible under




114 Safford v. St. Tammany Parish Fire Protection Dist. No. 1, Civ. A. No. 02-0055, 2003 WL 1873907,
at *5 (E.D. La. April 11, 2003) (concluding that a consent decree could be introduced to establish
defendant’s intent to discriminate against plaintiff).
115 Fed. R. Evid. 408, Advisory Committee Notes, 2006 Amendment.
116 See, discussion in Section III.B.2 of this Order.



                                                25
      Case 2:19-cr-00060-WBV-KWR Document 360 Filed 05/07/21 Page 26 of 26




Fed. R. Evid. 403. Additionally, to the extent Defendants seek to prevent Paragraph

10 of the Superseding Indictment from being read or shown to the jury, Defendants

fail to cite any legal authority for the Court to take such action in the context of a

motion in limine, which is currently before the Court. This Court only has discretion

to strike surplusage from an indictment upon motion of a defendant under Fed. R.

Crim. P. 7(d). No such motion is currently before the Court.

      IV.      CONCLUSION

            For the reasons set forth above, IT IS HEREBY ORDERED that Defendants’

Motion In Limine – Civil Settlement Agreement and Proceedings117 is GRANTED in

part and DENIED in part. The Motion is GRANTED to the extent that Defendants

seek to exclude from trial the June 1, 2011 Settlement Agreement,118 which is

inadmissible at trial under Fed. R. Evid. 403. The Motion is DENIED to the extent

that Defendants seek to prohibit from introduction at trial the March 18, 2011 Notice

of Intent to Fine and the March 18, 2011 letter attached thereto,119 and to the extent

Defendants seek to prevent Paragraph 10 of the Superseding Indictment from being

read or shown to the jury at trial.

            New Orleans, Louisiana, May 7, 2021.

                                          ______________________________
                                          WENDY B. VITTER
                                          United States District Judge




117 R. Doc. 112.
118 R. Doc. 112-2.
119 R. Doc. 112-3.



                                            26
